                                                                             IN CLERK S OFFICE
                                                                       U.S. DISTRICT COURT E.D.N.Y.
WK/ABS:AE
F. #2017R00031                                                        ^     SEP 1 9 2019 ^

UNITED STATES DISTRICT COURT                                           BROOKLYN OFFICE
EASTERN DISTRICT OF NEW YORK
                                        X


UNITED STATES OF AMERICA                               SUPERSEDING
                                                      INDICTMENT
       - against -
                                                      Cr. No. 19-295 IS-IUILGI
ANNA STEINER,                                         (T. 18, U.S.C., §§ 982(a)(7), 982(b)(1),
       also known as "Hanna                            1347,1349, 2 and 3551 et seq.: T. 21,
       Wasielewska,"                                   U.S.C., § 853(p))
                        Defendant.


                                        X


THE GRAND JURY CHARGES:


                                      INTRODUCTION


               At all times relevant to this Superseding Indictment, unless otherwise

indicated:


1.     Background


       A.      The Medicare Program

               1.     The Medicare program ("Medicare") was a federal health care program

providing benefits to persons who were at least 65 years old or disabled. Medicare was

administered by the Centers for Medicare and Medicaid Services ("CMS"), a federal agency

under the United States Department of Health and Human Services. Individuals who

received benefits under Medicare were referred to as Medicare "beneficiaries."

               2.     Medicare was divided into multiple parts. Medicare Part B covered,

among other things, costs related to durable medical equipment ("DME") and diagnostic

tests. Generally, Medicare Part B covered these costs only if, among other requirements,
